Citation Nr: 1207444	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  11-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic disorder manifested by upper back pain.  

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to service connection for chronic fibromyalgia.  

4.  Entitlement to service connection for chronic hypoglycemia

5.  Entitlement to service connection for chronic depression.  

6.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's migraine headaches.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right foot plantar fasciitis.  
8.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left foot plantar fasciitis.  

9.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to January 20, 2010.  

10.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period from April 1, 2010, to August 1, 2010.  

11.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after October 1, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to June 1977 and from May 1978 to November 1983.  
This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Lincoln, Nebraska, Regional Office (RO) which, in pertinent part, denied service connection for upper back pain, chronic sinusitis, fibromyalgia, and hypoglycemia.  In June 2008, the RO established service connection for bilateral plantar fasciitis; assigned a noncompensable evaluation for that disability; effectuated the award as of October 30, 2007; and denied service connection for depression.  In December 2008, the RO recharacterized the Veteran's plantar fasciitis as right foot plantar fasciitis and left foot plantar fasciitis; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of October 30, 2007.  

In December 2009, the RO denied service connection for PTSD and a not otherwise specified psychiatric disorder.  In May 2010, the RO, in pertinent part, established service connection for migraine headaches; assigned a 10 percent evaluation for that disability; effectuated the award as of October 19, 2009; and denied a total rating for compensation purposes based on individual unemployability (TDIU).  

In July 2010, the RO granted service connection for PTSD; assigned an initial 50 percent evaluation for that disability; effectuated the award as of October 30, 2007; granted a temporary total rating for the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 based upon a period of hospitalization for the period from January 20, 2010, to March 31, 2010; and assigned a 50 percent evaluation for her PTSD for the period on and after April 1, 2010.  In September 2010, the RO granted a temporary total rating for the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 for the period from August 2, 2010, to September 30, 2010; and assigned a 50 percent evaluation for her PTSD for the period on and after October 1, 2010.  

In April 2011, the RO granted a TDIU and effectuated the award as of March 20, 2009.  In June 2011, the RO increased the initial evaluation for the Veteran's migraine headaches from 10 to 30 percent.  In October 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board observes that the Veteran has appealed from the initial evaluations assigned for her service-connected migraine headaches, plantar fasciitis, and PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's migraine headaches; an initial disability evaluation in excess of 10 percent for her right foot plantar fasciitis;  an initial disability evaluation in excess of 10 percent for her left foot plantar fasciitis; disability evaluations in excess of 50 percent for the Veteran's PTSD for the periods prior to January 20, 2010, from April 1, 2010, to August 1, 2010, and on and after October 1, 2010.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The issue of the evaluation of the Veteran's PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  

FINDINGS OF FACT

1.  On July 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the denial of service connection for a chronic disorder manifested by upper back pain.  

2.  On July 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the denial of service connection for chronic sinusitis.  

3.  On July 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the denial of service connection for chronic fibromyalgia.  

4.  On July 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the denial of service connection for chronic hypoglycemia.  

5.  On July 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the denial of service connection for chronic depression.  

6.  On July 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the initial evaluation of her migraine headaches.  

7.  On July 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the initial evaluation of her right foot plantar fasciitis.  

8.  On July 19, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew her appeal from the initial evaluation of her left foot plantar fasciitis.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial 
of service connection for a chronic disorder manifested by upper back pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

3.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

4.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic hypoglycemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

5.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

6.  The criteria for withdrawal of the Veteran's substantive appeal from the initial evaluation of her migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

7.  The criteria for withdrawal of the Veteran's substantive appeal from the initial evaluation of her right foot plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

8.  The criteria for withdrawal of the Veteran's substantive appeal from the initial evaluation of her left foot plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2011).  In a July 19, 2011, written statement, the Veteran conveyed that "I hereby withdraw all appeals except that which concerns the evaluation given my now service-connected PTSD."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the other issues.  Therefore, they are dismissed.  


ORDER

The issues of the Veteran's entitlement to service connection for a chronic disorder manifested by upper back pain, chronic sinusitis, chronic fibromyalgia, chronic hypoglycemia, and chronic depression; an initial evaluation in excess of 30 percent for her migraine headaches; an initial evaluation in excess of 10 percent for her right foot plantar fasciitis; and an initial evaluation in excess of 10 percent for her left foot plantar fasciitis are dismissed.  


REMAND

The Veteran asserts that an initial evaluation in excess of 50 percent is warranted for her PTSD.  She contends that her PTSD alone is manifested by essentially total occupational and social impairment.  The accredited representative advances that the VA psychiatric examinations of record do not accurately reflect the current impairment associated with the Veteran's PTSD.  

At the October 2011 videoconference before the undersigned Veterans Law Judge, the Veteran testified that she had made repeated suicide attempts and was unable to work due to her psychiatric symptoms.  She reported that her prescribed psychiatric medication had been adjusted by treating VA medical personnel in approximately September 2011.  The Veteran clarified that she received no private treatment for her PTSD.  Clinical documentation of the cited VA treatment is not of record.  

VA documentation dated after June 2011 is not of record.  VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran was last afforded a VA psychiatric examination for compensation purposes in April 2010.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent increase in severity of the Veteran's PTSD since April 2010, the Board finds that further VA evaluation would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims files any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after June 2011.  

2.  Then schedule the Veteran for a VA examination to address the current nature and severity of her PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


